Opinion by
Oliver, C. J.
The record indicated that the petitioners entered into a joint venture and purchased two boats in 1949 from a party in this country, paying the sum of $250 each. Thereafter, petitioners attempted to register the boats with the Government, but a permit of registry was refused unless an entry of the articles was made. It was then ascertained that the boats were not of American manufacture but had been imported from Canada in 1946. At the time of importation the American seller had made entry of these items as “vessels" which were not subject to duty under the tariff act. In order to obtain registry, the petitioners entered these articles at the price they paid for them, namely, $250 each under paragraph 370, Tariff Act of 1930, as pleasure boats. When the matter came before the appraiser, the boats were appraised at $600 each, the price the importer originally paid for these articles, and additional duty was assessed. The petitioners attempted to file an amended entry, but by that time final appraisement had been made. From an examination of the record it was held that there was no intention to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.